t c summary opinion united_states tax_court gerald r grace petitioner v commissioner of internal revenue respondent docket no 4182-00s filed date gerald r grace pro_se anne d melzer for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether certain workers’ compensation benefits received by petitioner’s wife in lieu of social_security disability benefits are includable in petitioner’s gross_income ’ some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in canisteo new york on the date the petition was filed in this case there is no factual dispute in this case petitioner and his wife janice r grace filed a joint federal_income_tax return for taxable_year during mrs grace received social_security_benefits of dollar_figure and workers’ compensation benefits of dollar_figure the amount of the social_security_benefits mrs grace received was reduced by the amount of workers’ compensation benefits she received petitioner and mrs grace reported on their return the amount they had received as social_security_benefits but did not report any portion of the amount that they had received as workers’ compensation benefits in the statutory_notice_of_deficiency respondent increased the ‘petitioner does not dispute respondent’s determination that he received dollar_figure in unreported interest_income total social_security_benefits to dollar_figure thereby increasing the amount included in petitioner’s gross_income to dollar_figure gross_income includes all income from whatever source derived unless specifically excluded sec_61 generally gross_income does not include amounts received under workmen’s compensation actss as compensation_for personal injuries or sickness sec_104 social_security_benefits however are included in gross_income as provided by sec_86 if the amount of social_security_benefits a taxpayer receives is reduced because of the receipt of workers’ compensation benefits the amount of the workers’ compensation benefits which caused the reduction the offset amount is included in gross_income in the same manner as a social_security_benefit sec_86 mikalonis v commissioner tcmemo_2000_281 petitioner argues that sec_104 should in effect trump sec_86 however the statutes must be read together sec_104 provides the general_rule that workers’ compensation benefits are not gross_income sec_86 provides the exception to this general_rule that the offset amount is included in income in the same manner as a social_security_benefit this has the effect of equalizing the federal tax treatment of social_security_benefits available to various taxpayers who may or may not be eligible to receive workers’ compensation benefits see h rept pincite q4e- petitioner also argues that the operation of sec_86 is unjust this court is not the proper place for this argument we cannot evaluate the fairness of the law but must apply it as it is written it is up to congress to address questions of fairness and to make improvements to the law metzger trust v commissioner t c affd 693_f2d_459 5th cir reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent we have reviewed and found to be correct respondent’s mathematical calculation of the portion of benefits includable in petitioner’s gross_income under sec_86
